Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144107 & (6)(7)(8)                                                                                  Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ADRIANA LEE, Personal Representative                                                                    Brian K. Zahra,
  of the Estate of RUFUS YOUNG, JR.,                                                                                 Justices
                 Plaintiff-Appellee,
  v                                                                SC: 144107
                                                                   COA: 307164
                                                                   Wayne CC: 08-104936-NH
  DETROIT MEDICAL CENTER and
  CHILDREN’S HOSPITAL OF MICHIGAN,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the motion for immediate consideration and the motion to
  waive requirements are GRANTED. The application for leave to appeal prior to decision
  by the Court of Appeals is considered, and it is DENIED, because the Court is not
  persuaded that the question presented should be reviewed by this Court before
  consideration by the Court of Appeals. The motion for stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
         d1219                                                                Clerk